Caldwell, J.
NT. D. Wells sued the Illinois Central Railroad Company for $1,999 as damages for personal injuries, which he alleged it negligently and wrongfully indicted on him.
After its demurrer was overruled the defendant filed a plea of not guilty.
At the trial term the defendant presented a written paper showing that it had paid the plaintiff $100 in full compromise and settlement of his suit, and thereupon moved the Court for an order of dismissal. This motion was resisted by Messrs. Thos. Steele and Blair Pierson, who brought the suit for the plaintiff, and were his only at-, torneys of record, their resistance being made upon the ground that they had a lien on the plaintiff’s cause of action for their reasonable fees, and that the $100 was paid to him without their consent. Instead of sustaining the defendant’s motion to dismiss, the Court, on the motion of the plaintiff’s attorneys, referred the case to- the Clerk to ascertain what sum would be reasonable compensation for the services rendered the plaintiff by them. The Clerk reported a joint fee of $50, the Court confirmed that report over the exception of ihe defendant, and rendered judgment in favor of the attorneys and against the defendant for that amount. The defendant has brought the case *709to this Court, and here filed numerous assignments of error, denying, in tbe first place, that plaintiff’s attorneys ever bad a lien, and asserting, in tbe second place, that if they bad one they have not adopted a proper method of enforcing it.
Tbe claim of lien is rested on Chapter 243 of tbe Acts of 1899, but tbe defendant challenges the -constitutionality of that enactment in several points. The Act is as follows:
“SectioN 1. Be it enacted by the General Assembly of the State of Tennessee, That attorneys of record who begin a suit in a Court of Record in this State shall have a lien upon the plaintiff’s right of action from the date of the filing of the suit.
“Sec. 2. Be it further enacted. That any attorney who is employed to prosecute a suit that has already been brought in any Court of Record in this State, shall have a lien upon the plain-liff’s right of action from the date of his employment in the case; .provided the record of the case will first be made to show such employment by notice upon the rule docket of such Court, or a written memorandum filed with the papers in the case, or by notice served upon the defendant in the case.
“Sec. 3. • Be it further enacted, That this Act take effect from and after its passage, the public welfare requiring it.
“Passed April 12, 1899.”
*710Messrs. Steele and Pierson began tire suit for the plaintiff, and were his sole attorneys of record; hence, it is clear, under the first section of the Act, that they had a statutory lien on his right of action from the commencement of the suit, if the statute is valid.
We are unable to discover that any of the objections urged against the Act make it unconstitutional. Whether it tends to encourage litigation, and thereby violates sound public policy, the Court is not prepared to say; nor, indeed, is it allowable for the Court to consider that question as in any manner affecting the constitiitionality of the Act. Under the organic division of the functions of government, the policy or impolicy of a given Act is a matter for the linal decision of the General Assembly as an essential part of its exclusive power of legislation, and the judiciary is precluded from entering that domain.
All legislative authority is vested in the .General Assembly. Constitution, Article 2, Section 3; Reelfott Lake Levee District v. Dawson, 97 Tenn., 159; Sutton v. State, 96 Tenn., 696; Henley v. State, 98 Tenn., 665.
It is true, as suggested, that the present Act does not prescribe any method for the enforcement of the lien declared; yet, that omission does not render the Act unconstitutional, since there is no provision in the organic law requiring that Acts granting new rights shall likewise provide *711new remedies. That statute would undoubtedly have been more complete within itself, and more simple in its application, if that omission had been supplied; nevertheless it was manifestly within the legislative power to declare the lien without more, and leave the enforcement of it to the general law in reference to liens, as was in fact done.
Nor was it beyond the power of the Legislature to declare a lien on . a® “right of action” after suit commenced. It may be conceded that a. right of action is “an intangible, incorporeal something,” but that concession does not justify the insistence that the Act is, therefore, violative of the Constitution. That instrument does not limit legislation to matters tangible and corporeal.
Other impeachments of the Act may well be answered by the general observation that it does not deprive “the plaintiff of the right to control his own suit,” nor “malm all defendants in suits brought in Courts of Record liable for. the fees of plaintiff’s attorneys.” Since the passage of this Act, as before, the plaintiff may prosecute, or compromise, or dismiss his suit at will; and the defendant is liable only for such sum as may be adjudged, or stipulated, in the plaintiff’s favor.
Now, as formerly, the plaintiff’s right of action is merged in his judgment when one is rendered, and in the compromise when one is made; and *712tbe amount specified, in tbe one or in tbe other is ihe measure of the defendant’s liability.
The lien which the statute fixes on tbe plaintiff’s right of action follows the transition without interruption, and simply attaches to that into which the right of action is merged. If a judicial recovery is obtained, the lien attaches to that; if a compromise agreement is made, the lien attaches to that; and in each case the attorney’s interest is such that it cannot be defeated or satisfied bjr a voluntary payment to his client without his consent.
It follows from , what has been said that the Act in question is free from constitutional objection, that the first section thereof gave the present plaintiff’s attorneys a lien on his right of action for their reasonable fees herein; that the lien so given attached to the compromise agreement when made, and was not defeated or satisfied by the voluntary payment of the $100 to their client without their consent, but still subsists in full force and virtue, notwithstanding that payment.
The agreement by the defendant to pay the plaintiff $100 in compromise of his suit was a practical concession, for all subsequent purposes of the litigation, that the defendant was liable to the plaintiff for that amount; and, when that agree-memt and the fact that the defendant had paid the $100 to tbe plaintiff without the consent of his attorneys were disclosed' on the motion to dis*713miss, the Circuit Judge should have rendered judgment in favor of the plaintiff and against the defendant for the $100 as protection to the lien of plaintiff’s attorneys, and to be satisfied by the payment of their fees when properly ascertained by agreement or by appropriate legal proceedings, and for all costs.
This Court, doing what the lower Court should have done, directs that such a judgment be now entered here. If payment be not made in advance of execution, it will run for the full amount of the judgment, and if the amount of the fees be ■ not definitely fixed before the collection, the Clerk will retain the whole sum collected until the fees are so fixed, and after paying them he will return the residue to the defendant. A judgment in the form indicated will preserve the lien of the attorneys, and at the same time . protect the defendant in its previous payment of so much of the $100 as may be in excess of their reasonable fees.
The plaintiff being sui juris, was capable of contracting with his attorneys as to the amount of their fees, hence the Court below should not have ordered a reference on that subject and then directed the enforcement of their lien by judgment and execution for the sum reported (Perkins v. Perkins, 9. Heis., 95); but, instead, the judgment already'- indicated herein should have been announced, and the attorneys left to fix the amount *714of tbeir fees bj consent witli their client, or by appropriate legal proceedings against him.
The cases of Pleasants v. Kortrecht. 5 Heis., 695, and Hunt v. McClannahan, 1 Heis., 510, furnish ample support for the proposition that a client would not be allowed to defeat the common law lien of his attorneys on impounded property by compromising and dismissing his suit; yet they do hot justify the reference and subsequent proceedings in this case.
.Since our decision, though reversing the action of the lower Court in the particular just mentioned, results in the mere change of the form of the judgment rendered, the defendant must be deemed the unsuccessful party, and as such adjudged to pay the costs of this Court as well as those of the Court below.
Enter judgment as directed herein.